                          Case 1:19-cv-02371-ER Document 10 Filed 03/20/19 Page 1 of 3


                                                  KIRKLAND                   ELLIS LLP
                                                            AND AFFILIATED PARTNERSHIPS




                                                              601 Lexington Avenue                                       3/20/2019
                                                            New York, New York 10022
         Dale Cendali, P.C.
       To Call Writer Directly:                                  (212) 446-4800                                         Facsimile:
           (212) 446-4846                                                                                            (212)446-4900
     dale.cendali@kirkland.com                                  www.kirkland.com

                                                               March 18, 2019
                                                                                                                             X
              Via ECF

              Hon. Edgardo Ramos
              United States District Judge
              Southern District of New York
                                                                                                           3/20/2019
              40 Foley Square
              New York, NY 10007
                           Re: Take-Two Interactive Software, Inc. v. Does 1-10, No. 1:19 Civ. 02371 (ER)(SN)

      Dear Judge Ramos:

             We represent Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-
      referenced litigation. We write to request leave to serve the enclosed third party subpoenas prior
      to a Rule 26(f) conference to learn the identities of Doe Defendants 1-10 named in this action.

      Factual Background

               As background, Take-Two is the developer and publisher of best-selling video games,
      including Grand Theft Auto V (“GTAV”) and its multiplayer feature Grand Theft Auto Online
      (“GTAO”). GTAV and GTAO are protected by Take-Two’s copyrights, all of which are solely
      owned by Take-Two. Over the past few years, individuals have begun creating and selling for
      profit illegal and infringing programs called “mod menus,” which are cheating and “griefmg”
      tools that allow users to perform unauthorized actions in GTAV’s multiplayer feature GTAO. In
      particular, these mod menus allow users to cheat while playing Take-Two’s games, both to
      (a) create benefits for themselves within the game that they have not purchased or earned, or (b)
      to alter the games of other players in the same multiplayer gaming session without
      authorization.1 As a result, these mod menus disrupt the user experience that was designed by
      Take-Two, resulting in harm to Take-Two and its users. In particular, for legitimate players who
      play by GTAO’s rules, the gameplay experience is frustrated by those who exploit the cheating
      and griefmg features of the mod menus against those legitimate players who do not use a mod
      menu to cheat. Thus, Take-Two has been forced to bring several lawsuits in the United States
      and around the world to stop these infringers from selling a commercial product that interferes

          1     For example, some of the unauthorized features and abilities offered by these mod menus include without
                limitation (i) causing players to teleport, (ii) creating game objects such as vehicles and cash bags, (iii) creating
                game “powers,” such as causing the player to be invincible, (iv) the creation of virtual currency, (v) granting
                access to weapons and ammunition, and (vi) granting reputation points. These actions can be used to change
                the game for the user of the mod menu and other players who do not have the mod menu installed.



Beijing         Chicago   Hong Kong    Houston    London    Los Angeles    Munich     Palo Alto   San Francisco   Shanghai   Washington, D.C.
           Case 1:19-cv-02371-ER Document 10 Filed 03/20/19 Page 2 of 3

                                       KIRKLAND & ELLIS LLP
Hon. Edgardo Ramos
March 18, 2019
Page 2
with the carefully orchestrated and balanced gameplay that Take-Two created for its players and
to stop these infringers from free riding on Take-Two’s intellectual property.2 Moreover, such
conduct has been found to warrant the issuance of a preliminary injunction. See Take-Two
Interactive Software, Inc. v. Zipperer, No. 18 Civ. 2608, 2018 WL 4347796, at *11 (S.D.N.Y.
Aug. 16, 2018) (granting Take-Two’s motion for a preliminary injunction finding that
“legitimate users of GTAV are harmed by [mod menus] that permit their users to disadvantage
players who do not use the cheat programs”).

        The latest of these copycat mod menus is named “Evolve” (the “Infringing Program”).
Like prior mod menus, the Infringing Program allows users to cheat and harm other players in
GTAO. The Defendants in this action created, distributed, and/or maintained the Infringing
Program. After Take-Two conducted investigations into these individuals, Take-Two identified
the website Defendants are operating at https://evolve.black/ and Defendants’ aliases and e-mail
addresses. Take-Two, however, has not yet been able to identify the Defendants’ füll legal
names or physical addresses. See Compl. 18 (Dkt. No. 1). Take-Two believes that information
obtained in discovery from Cloudflare (the operator of the Infringing Program’s website at
https://evolve.black/). Selly and PayPal (which processed purchases and transactions related to
the Infringing Program), and Google (which operates e-mail services for the defendants) will
lead to the identification of each Defendant.

Good Cause Exists for the Court to Grant Leave to Serve Third Party Subpoenas

        A party may seek expedited discovery before the Rule 26(f) conference when authorized
by court order. Fed. R. Civ. P. 26(d)(1). In this District, courts apply “a flexible standard of
reasonableness and good cause” when considering whether to grant such an order. See e.g.,
Malibu Media LLC v. Doe, No. 18 Civ. 3228, 2018 WL 5818099, at *1 (S.D.N.Y. Sept. 20,
2018). Courts routinely find good cause exists to issue a subpoena to discover a Doe defendant’s
identity where: (1) plaintiff makes a prima facie showing of copyright infringement, (2) the
plaintiffs discovery request is specific, (3) there is an “absence of alternative means to obtain the
subpoenaed information,” (4) there is a “need for the subpoenaed information to advance the
claim,” and (5) defendants have a minimal expectation of privacy. See Arista Records, LLC v.
Doe 3, 604 F.3d 110, 119 (2d Cir. 2010); see also Malibu Media, LLC v. John Does 1-11, No.
12 Civ. 3810, 2013 WL 3732839, at *5 (S.D.N.Y. July 16, 2013) (Ramos, J.); see also Sony
Music Entm’tInc. v. Does 1—40, 326 F. Supp. 2d 556, 565 (S.D.N.Y. 2004); John Wiley & Sons,
Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 191 (S.D.N.Y. 2012). For the reasons explained below,
each of these factors weigh in favor of granting Take-Two’s request.



2   See, e.g., Take-Two Interactive Software, Inc. v. Zipperer, No. 18 Civ. 2608 (S.D.N.Y.); Take-Two Interactive
    Software, Inc. v. Cameron, No. 18 Civ. 02981 (S.D.N.Y.); Take-Two Interactive Software, Inc. v. Perez, No. 18
    Civ. 07658 (S.D.N.Y.); Take-Two Interactive Software, Inc. v. James, Claim No. IL-2018-000094, High Court,
    Chancery Division; Take-Two Interactive Software, Inc. v. Anderson (Federal Court of Australia, No.
    NSD1751/2018); Take-Two Interactive Software, Inc. v. Daldal, Landgericht Hamburg (District Court
    Hamburg), 312 0 198/18.
          Case 1:19-cv-02371-ER Document 10 Filed 03/20/19 Page 3 of 3

                                  KIRKLAND 8. ELLIS LLP
Hon. Edgardo Ramos
March 18, 2019
Page 3
        First, Take-Two has alleged a prima facie case of copyright infringement. “A claim of
copyright infringement... requires proof that (1) the plaintiff had a valid copyright in the work
allegedly infringed and (2) the defendant infringed the plaintiffs copyright by violating one of
the exclusive rights that 17 U.S.C. § 106 bestows upon the copyright holder.” Island Software &
Comput. v. Microsoft, 413 F.3d 257, 260 (2d Cir. 2005). Take-Two’s Complaint satisfies both of
these prongs. As to the first prong, Take-Two alleged that it “owns the copyright for each of its
video games, including GTAV” and that “GTAV has been registered with the Copyright Office.”
Compl. TU 26-27. Moreover, as Take-Two’s registration was issued within five years of
GTAV’s publication, see Compl. Ex. 3, it is “prima facie evidence of both valid ownership of
copyright and originality,” raising a presumption of validity. Associated Press v. Meltwater U.S.
Holdings, Inc., 931 F. Supp. 2d 537, 549 (S.D.N.Y. 2013); see also 17 U.S.C. § 410(c). As to
the second prong, the Complaint alleges that “Defendants ... created ... the Infringing
Program,” which “alters and creates derivative works based on GTAV.” Compl. 33, 35.
Moreover, in Zipperer, mod menus that similarly “created an alternative version of GTAV which
is based on Take-Two’s GTAV but with added elements that allow its users to use features not
available in the original version of GTAV,” were held to “likely constitute^ a derivative work
which Take-Two has the exclusive right to create.” 2018 WL 4347796, at *8. Thus, Take-Two
has alleged a prima facie case of copyright infringement.

        Second, as shown by the enclosed draft subpoenas, Exs. A-D, Take-Two’s discovery
request is specific because it “seeks concrete and narrow information: [i.e.] the name and address
of the subscriber.” John Wiley, 284 F.R.D. at 190; see also Malibu Media, 2013 WL 3732839, at
*5 (pre-Rule 26(f) conference discovery request adequately specific where it sought “the name
and address of Defendant”).

        Third and fourth, there is an absence of alternative means to obtain the subpoenaed
information because the Defendants distribute the Infringing Program using aliases. Because of
the Defendants’ anonymity, Take-Two “cannot determine the identity and contact information
for each of the defendants without obtaining [such] information from the ISPs by subpoena.”
John Wiley & Sons, Inc., 284 F.R.D. at 190. Moreover, Take-Two needs this information to
advance its claims because “without this information, [Take-Two] will be unable to serve
process.” Id.

        Finally, this Court has held that “ISP subscribers have a minimal expectation of privacy
in the sharing of copyrighted material.” Malibu Media, 2013 WL 3732839, at *6.

       Accordingly, as each factor weighs in favor of Take-Two, Take-Two thus respectfully
requests that the Court grant Take-Two’s request to issue subpoenas to Cloudflare, Selly, PayPal,
and Google, seeking the names and addresses of Defendants.

                                                     Sincerely,        /O


                                                     Dale Cendali, P.C.
